DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 12/08/20. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information Disclosure Statements filed on 01/05/21, 03/05/21 and 09/09/21 have been received and are being considered.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. US 10865477 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application contains similar claims and are broader than the US 10865477 B2 patent.

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 18, 19 are rejected under 35 U.S.C. §103 as being unpatentable over Ito (US 4799454 A) in view of Wong (US 20130217177 A1). 
Regarding claim 1, Ito is directed towards a method for the localized deposition of a metal layer comprising: (a) introducing a first gaseous reactant (see fig. 2, disclosing vapor chamber 1), and a second gaseous reactant (see chamber 9) to a surface of a substrate (surface of 7), wherein the first and second gaseous reactants are introduced to the surface of the substrate through one or more gas outlets (see 11 and 98); and (b)    directing a laser (111) against a location on the substrate surface that is adjacent to the one or more gas outlets (111 is located proximate to the vapor and gas outlet), thereby heating a 
However, Wong is directed towards local laser excitation of gasses to form semiconductor layers (see para [0065]), and at least at para [0043] discloses gaseous reactant comprising a metal-containing precursor. Ito and Wong are in the same or similar fields of endeavor. It would have been obvious to combine Ito and Wong. Ito and Wong may be combined by including a metal to form the material coil of Ito, in accordance with Ito, in order to form a metal layer. 
Regarding claim 4, Ito, Wong, disclose the method of claim 1, and Ito further discloses wherein the one or more gas outlets are configured to introduce a mixture of the first and second gaseous reactants substantially evenly across the heated zone of the surface, see fig 2 disclosing that both sources, 1 and 9 are spread out to form layer 71a.
Regarding claim 7, Ito and Wong disclose the method of claim 1, and Ito further discloses in which the first gaseous reactant and the second gaseous reactant are introduced through separate gas outlets (see fig 2, disclosing separate outlets for 1 and 9).
Regarding claim 18, Ito, Wong disclose the method of claim 1, in which the substrate is a silicon wafer (see para [0086] disclosing a silicon wafer).
Regarding claim 19, Ito and Wong disclose a system for the localized deposition of a metal layer according to the method of claim 1, comprising:
(a) a substrate, the substrate having a surface (see para [0086]);
(b) one or more gas outlets, the one or more gas outlets being in communication with at least a first gaseous reactant and a second gaseous reactant (111 is located proximate to the vapor and gas 
(c) a laser, the laser being configured to direct its output against the portion of the substrate surface in order to heat a zone of the substrate surface to a desired temperature (see Wong disclosing a lawer excitation see para [0065] of Wang, see col 5 ln 9-16 of Ito).
Wong is directed towards local laser excitation of gasses to form semiconductor layers (see para [0065]), and at least at para [0043] discloses gaseous reactant comprising a metal-containing precursor. Ito and Wong are in the same or similar fields of endeavor. It would have been obvious to combine Ito and Wong. Ito and Wong may be combined by including a metal to form the material coil of Ito, in accordance with Ito, in order to form a metal layer. 

Claims 2, 3 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Ito in view of Wong and further in view of Shim (US 2018/0127877A1).
Regarding clam2, Shim is directed towards pattern deposition and at least at para [0010] discloses a deposition combination nozzle that houses a gas nozzle and a laser. Further, Para [0059] and figs 5 and 6 discloses repeating a laser gas deposition process over a pattern to 3d-print. Ito, Wong, and Shim are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Shim may be combined by forming the device of Ito, Wong, and in accordance with Shim in order to form fine thin films, see para [0058]
Regarding claim 3, Ito, Wong and Shim disclose a pattern and the one or more gas outlets and the laser follow the pattern; Para [0059] and figs 5 and 6 discloses repeating a laser gas deposition process over a pattern to 3d-print. Ito, Wong, and Shim are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Shim may be combined by forming the device of Ito, Wong, and in accordance with Shim in order to form fine thin films, see para [0058]

Shim is directed towards pattern deposition and at least at para [0010] discloses a deposition combination nozzle that houses a gas nozzle and a laser. Further, Para [0059] and figs 5 and 6 discloses repeating a laser gas deposition process over a pattern to 3d-print.

Claims 5 and 6 are rejected under 35 U.S.C. §103 as being unpatentable over Ito, Wong, and further in view of Toth (US 20110070381 A1).
Regarding claim 5, Ito and Wong, disclose the method of claim 1, but does not explicitly disclose wherein the first and second gaseous reactants are introduced through a single outlet, the diameter of the outlet being less than the diameter of the heated zone.
However, Toth, at least at fig. 2, discloses wherein the first and second gaseous reactants are introduced through a single outlet (228, see fig 2), the diameter of the outlet being less than the diameter of the heated zone (see fig 2, disclosing that the heated zone 230 is greater than 228).
Ito, Wong, and Toth are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Toth. Ito, Wong  may be combined with Toth by forming the nozzle and premixing the gas mixture as shown in Toth in order to achieve higher deposition or etching rates due to enhanced process gas pressures in region. See para [0062] of Toth.
Regarding claim 6, Ito, Wong, and Toth disclose the method of claim 5, and Toth further discloses wherein the outlet has a diameter that is less than the heated zone. However, Toth does not explicitly disclose that the nozzle is between about 50% and about 95% of the diameter of the heated zone. However, Fig 2 of Toth discloses that the nozzle is approximately half of the heated/reaction zone, controllable by capillary action (see para [0055]). 
Claims 8 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Ito, Wong, and further in view of Giacobbe (US 20020190035 A1).
Regarding claim 8, Ito, Wong, disclose the method of claim 1, but do not disclose wherein the heated zone has a diameter that is less than 10 mm. However, Giacobbe is directed towards Laser features in CVD and at least at para [0038] discloses that the laser radius is no more than about 0.1 mm, preferably no more than about 0.001 mm. Ito, Wong, and Giacobbe are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Giacobbe. Ito, Wong, and Giacobbe may be combined by using a focused laser of Giacobbe in the combined apparatus of Ito and Wong. It would have been obvious to combine Ito, Wong and Giacobbe in order to form small scale metal traces, see para [0041]. 
Regarding claim 9, Ito, Wong disclose the method of claim 1, but do not disclose wherein the heated zone has a diameter that is less than 5 mm. However, Giacobbe is directed towards Laser features in CVD and at least at para [0038] discloses that the laser radius is no more than about 0.1 mm, preferably no more than about 0.001 mm. Ito, Wong, and Giacobbe are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Giacobbe. Ito, Wong, Giacobbe may be combined by using the focused laser of Giacobbe in the combined apparatus of Ito and Wong. It would have been obvious to combine Ito, Wong, and Giacobbe in order to form small scale metal traces, see para [0041].
Claims 10 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Ito, Wong, and further in view of Iza (US 20100199914 A1).
Regarding claim 10, Ito, Wong, disclose the method of claim 1, but do not disclose wherein the one or more gas outlets are positioned between about 3 mm and about 20 mm above the substrate surface. However, Iza discloses overlapping ranges. Iza discloses a gas outlet head at para [0048] that is greater than 5mm and less about 15 mm measured from the outlet to the substrate Ito, Wong, and Iza are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Ito. Ito, Wong, and Iza may be combined by configuring the device of Ito, Wong, in accordance with Iza. One having ordinary skill in the art would combine Ito, Wong and Iza in order in order to create precise boundary layers, see para [0048].
Regarding claim 11, Ito, Wong  and Iza discloses the method of claim 10, wherein the one or more gas outlets are positioned between about 5 mm and about 10 mm above the substrate surface. Iza discloses overlapping ranges. Iza discloses a gas outlet head at para [0048] that is greater than 5mm and less about 15 mm measured from the outlet to the substrate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). MPEP § 2131.03. 
Ito, Wong, and Iza are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Iza. Ito, Wong, and Iza may be combined by configuring the device of Ito and Wong in accordance with Iza. One having ordinary skill in the art would combine Ito, Wong, and Iza in order in order to create precise boundary layers, see para [0048].
Claim 12 is rejected under 35 U.S.C. §103 as being unpatentable over Ito, Wong and further in view of Spicer (US 20140302255 A1).
Regarding claim 12, Ito, Wong, discloses the method of claim 1, but does not disclose wherein the metal of the metal-containing precursor is a transition metal. However, Spicer is directed towards CVD features and at least at para [0023] discloses that the precursor is a transition metal. Ito, Wong and Spicer are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Spicer. Ito, Wong, and Spicer may be combined by using the device of Ito and Wong to form a layer from a transition metal, as taught in Spicer. One having ordinary skill in the art would be motivated to combine Ito, Wong, Spicer in order to form metal layers, see para [0023].
Claims 13-15 are rejected under 35 U.S.C. §103 as being unpatentable over Ito and Wong and further in view of Andry (US 20050082676 A1).
Regarding claim 13, Ito, Wong, disclose the method of claim 1, but does not disclose wherein the metal-containing precursor has the formula MXn, however, Andry discloses: M is a transition metal is a halogen, and n is an integer 5 or 6(tungsten hexafluoride, see para [0066])and the second gaseous reactant is H2 (see para [0009]). Ito, Wong, and Andry are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong, and Andry. Ito, Wong and Andry may be combine by using the gas components of Andry in the device of Ito, and Wong. One having ordinary skill in the art would be motivated to combine Ito, Wong  and Andry in order to create tungsten films. 
Regarding claim 14, Ito, Wong, and Andry disclose the method of claim 13, in which the transition metal is selected from the group consisting of tungsten (W), molybdenum (Mo), tantalum (Ta), titanium (Ti), rhenium (Re), niobium (Nb), nickel (Ni), and hafnium (Hf); and the halogen is selected from the group consisting of fluorine, chlorine, and bromine (see para [0066] of Andry, disclosing tungsten hexafluoride).
.

Claims 16 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Ito, Wong, and further in view of Zhan (US 20080073127 A1).
Regarding claim 16, Ito, Wong, disclose the method of claim 1, but does not explicitly disclose wherein the deposited metal layer is monocrystalline. However, Zhan is directed towards Atomic layer deposition and at least at [0051] and [0056], Zhan discloses a deposition of macrocrystalline tungsten, aka monocrystalline tungsten. Ito, Wong, and Zhan are in the same or similar fields of endeavor. It would have been obvious to combine Ito, Wong and Zhan. Ito, Wong, and Zhan may be combined by using the device of Ito, Wong, to form tungsten carbide, as taught in Zhan. One having ordinary skill in the art would be motivated to combine Ito, Wong, and Zhan in order to form cutting tools, see abstract of Zhan.
Regarding claim 17, Ito, Wong and Zhan disclose the method of claim 16, and Zhan further discloses wherein the deposited metal layer is monocrystalline tungsten, at [0051] and [0056].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD CHIN/Examiner, Art Unit 2813